Pepe ers

IN THE UNITED STATES DISTRICT COURT | ===
FOR THE SOUTHERN DISTRICT OF OHIO
WESTERN DIVISION ATDAYTON 20. P1532

United States of America, Case No. 3:19-po-129. ect Bd

Plaintiff, -
-VS- Magistrate Judge Ovington

Brenda Martin,

Defendant.

ORDER

On oral motion of the United States in open court, pursuant to the plea agreement of the
parties and Fed. R. Crim. P. 7(e), and with the Defendant’s consent, the charge of Operation of
Vehicle While Under the Influence of Alcohol, in violation of the Ohio Revised Code, Section
4511.19 (A)(1)(a) made in Count 1 of the Information is hereby AMENDED to charge Having
Physical Control of Vehicle While Under the Influence, in violation of the Ohio Revised Code,

Section 4511.194.

A
IT IS SO ORDERED. | Ve SL,
Phe MLE

Date: |] Z0 14

istant United States Attorney

 

United States Magistréte’ J udge
